     Case 1:19-cv-02973-SCJ Document 94 Filed 09/27/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, et aL,                           CIVIL ACTION FILE NO.

                                             1:19-CV-2973-SCJ
     Plaintiffs,


V.




BRIAN KEMP, Governor
of the State of Georgia et aL,


     Defendants.




                                        ORDER

        Upon review of the information contained in the Joint Preliminary Report


and Discovery Plan form completed and filed by the parties (Doc. No. [90]), the

Court orders that the time limits for adding parties/ amending the pleadings/


filing motions, completing discovery/ and discussing settlement are as set out in


the Federal Rules of Civil Procedure and the Local Rules of this Court/ except as


herein modified.
   Case 1:19-cv-02973-SCJ Document 94 Filed 09/27/19 Page 2 of 2




      The parties are assigned to a four-month discovery track. Discovery ends


on January 18,2020.1


      Pursuant to Local Rules 7.2 and 16.4, any motions for summary judgment


or the proposed consolidated pretrial order must be filed witihin thirty days of

the close of discovery. If a motion for summary judgment is filed, the proposed


consolidated pretrial order must be filed within thirty days after this Court's

ruling thereon. If neither motion(s) for summary judgment nor the proposed


pretrial order are timely filed/ the Clerk is directed to submit this matter for the

Court for consideration.


      IT IS SO ORDERED this A7lL_ day of September, 2019.




                                                                a.
                                        HONORABLE STEVE (/JONES
                                        UNITED STATES DISTRICT JUDGE




 Per the Court's Local Rules/ //[t]he discovery period shall commence thirty days after
the appearance of the first defendant by answer to the complaint... // LR 26.2, NDGa.
The State Defendants filed their Answer on August 19, 2019. Doc. No. [73].
Accordingly/ the discovery period began on September 18,2019.
                                        2
